DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed September 16, 2021. Claims 1, 2, and 8 have been amended. Claim 4 has been canceled. Claims 11 and 12 have been added. Claims 1-3, and 5-12 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.
 	
Response to Remarks/Arguments
Applicant’s arguments and amendments filed October 14, 2021 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record, Deshpande et al., US 20160090107 A1, hereinafter referred to as Deshpande, fails to explicitly disclose all of the features of claim 1 as presently amended, specifically, wherein selection of the motor car selection mode is made based in part on (a) the train having a speed that is higher than a threshold and (b) determining that none of a set of motor cars, of the plurality of motor cars, currently driving the train are slipping. Applicant argues Kumar et al., US 9610948 B2, hereinafter referred to as Kumar, which was previously relied on to teach determining when a driving wheel  of the train is slipping, does not in fact determine when a wheel is sleeping. Applicant also argues Deshpande fails to explicitly disclose controlling the slopes of the driving force commands with respect to time to be constant. 
Examiner respectfully disagrees. Kumar teaches identifying slipping wheels as part of its larger wheel control (Rotational displacement used to identify wheel slippage – See at least Col. 8 Lines 4-18). Additionally, Deshpande fails to explicitly disclose controlling the slopes of the driving force commands with respect to time to be constant as claimed, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of controlling the slopes of the driving force commands with respect to time to be constant under the “obvious to try” rationale as there is a known set of two options – constant or changing with time. 
	The same rationale applies to independent claim 8 because the claim recites similar subject matter to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, in view of Kumar et al., US 9610948 B2, hereinafter referred to as Deshpande, and Kumar, respectively.
As to claim 1, Deshpande discloses a car control device for performing motor car selection control in a train  including a plurality of motor cars to reduce the number of motor cars to be  operated, the car control device comprising: 
a processor to execute a program (Processor – See at least ¶5);  
a memory to store the program which, when executed by the processor (Conventional hardware including memory – See at least ¶69), performs processes of, 
calculating driving force commands to be given to the motor cars that operate depending on the number of motor cars to be operated (Determine tractive load demanded, i.e. calculating driving force commands – See at least Abstract; Tractive load can be used in determining number of traction motors to activate or deactivate, i.e. number of motor cars to be operated – See at least ¶16), 
wherein in the calculating, the driving force commands are continuously changed when the number of motor cars to be operated changes (During movement along a route, i.e. “continuously”, activation/deactivation can change over time – See at least ¶16). 

Deshpande fails to explicitly selecting one of a normal mode or a motor car selection mode, wherein, in the normal mode, each motor of the train is operated, and wherein, in the mote car selection mode, at least one motor of the train is operated and at least one other motor of the train is not operated, and wherein selection of the motor car selection mode is made based in part on (a) the train having a speed that is higher than a threshold, and after selecting the motor car selection mode, calculating driving force commands to be given to the other motor cars, and controlling each of slopes of the driving force commands with respect o time to be constant. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the above claimed features of a car selection mode based in part on a speed threshold and the selection occurring after because Deshpande is functionally the same as the claimed invention and yields the same result which is to determine the appropriate arrangement of motors to meet a tractive/power demand for given certain circumstances. Deshpande discloses determining an appropriate power arrangement as a function of speed (See at least ¶22 of Deshpande). Deshpande does not explicitly 
Additionally, Deshpande fails to explicitly disclose controlling the slopes of the driving force commands with respect to time to be constant as claimed, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of controlling the slopes of the driving force commands with respect to time to be constant under the “obvious to try” rationale as there is a known set of two options – constant or changing with time.

Deshpande fails to explicitly disclose selection of the motor car selection mode is made based in part on determining that none of a set of motor cars, of the plurality of motor cars, currently driving the train are slipping. However, Kumar teaches identifying when a wheel is slipping (Rotational displacement used to identify wheel slippage – See at least Col. 8 Lines 4-18).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when adhesion is poor, a mode switch is prevented to prevent any losses in control. 


Independent claim 8 is rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.

As to claim 5, Deshpande fails to explicitly disclose in a rainy weather or when the train is in a rain mode, the motor car selection control is canceled. However, Kumar teaches in a rainy weather or when a train is in a rain mode, motor car selection control is canceled (In rain, prevent mode switch – See at least Col. 18 Lines 52-64).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when the vehicle is in rainy conditions, a mode switch is prevented to prevent any losses in control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of in a rainy weather or when the train is in a rain mode, the motor car selection 

As to claim 6, Deshpande fails to explicitly disclose when a driving wheel of the train is slipping, the motor car selection control is canceled. However, Kumar teaches when a driving wheel of the train is slipping, the motor car selection control is canceled (When adhesion is poor, slippage may occur – See at least Col. 7 Lines 22-24; In rain, prevent mode switch – See at least Col. 18 Lines 52-64; Examiner notes rain is a condition in which adhesion is poor and indicative of potential slippage.).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when adhesion is poor, a mode switch is prevented to prevent any losses in control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Deshpande and include the feature of in a rainy weather or when the train is in a rain mode, the motor car selection control is canceled, as taught by Kumar, prevent any losses in control of a vehicle when adhesion is poor.

As to claim 7, Deshpande discloses:
calculating a variable load command for each of the motor cars on the basis of detected variable loads of cars constituting the train (Variable power ratings for determining load commands – See at least ¶17); and 
calculating torque commands in a plurality of patterns including both of the normal powering mode and motor car selection powering on the basis of the variable load commands (Plurality of possible power arrangements based on various conditions – See at least ¶16-17; Examiner notes torque is implicit in the disclosed tractive control.).

As to claim 9, Deshpande discloses the processor further calculates driving force necessary for the train to travel (Determine tractive load demanded by vehicle to propel vehicle along route – See at least Abstract).

As to claim 10, Deshpande discloses the processor further determines the number of motor cars to be operated on the basis of the driving force (Determine activation/deactivation of traction motors – See at least Abstract).

 Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, in view of Kumar et al., US 9610948 B2 as applied to claim 1 above, further in view of Gallagher et al., US 20150013312 A1, hereinafter referred to as Deshpande, Kumar, and Gallagher, respectively.
As to claim 2, the combination of Deshpande and Kumar fails to explicitly disclose when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a first period during which values change for driving force commands for operation of motor cars to be operated in Concurrent, i.e. periods equal with each other, control of power/load distribution – See at least ¶80).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly. Gallagher teaches calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly, wherein at least first and second motor cars are controlled concurrently when distributive powers changes are made.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande and Kumar and include the feature of when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a first period 

As to claim 3, the combination of Deshpande and Kumar fails to explicitly disclose when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a sum of (a) a driving force caused by a driving force command for operation of motor cars to be operated in the motor car selection mode, and (b) a driving force caused by a driving force command for operation of motor cars not to be operated in the motor car selection mode, is kept at a constant value during a process in which both of the driving force commands change. However, Gallagher teaches when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a sum of (a) a driving force caused by a driving force command for operation of motor cars to be operated in the motor car selection mode, and (b) a driving force caused by a driving force command for operation of motor cars not to be operated in the motor car selection mode, is kept at a constant value during a process in which both of the driving force commands change (Total engine output maintained at a constant during change in distribution – See at least ¶93).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande and Kumar and include the feature of when the number of motor cars to be operated changes, the processor changes the driving force commands in such a manner that a sum of (a) a driving force caused by a driving force command for operation of motor cars to be operated in the motor car selection mode, and (b) a driving force caused by a driving force command for operation of motor cars not to be operated in the motor car selection mode, is kept at a constant value during a process in which both of the driving force commands change, as taught by Gallagher, to improve power distribution in a rail consist.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al., US 20160090107 A1, in view of Kumar et al., US 9610948 B2 as applied to claims 1 and 8 above, further in view of Donnelly et al., US 20050189887 A1, hereinafter referred to as Deshpande, Kumar, and Donnelly, respectively.
 	As to claims 11 and 12, the combination of Deshpande and Kumar fails to explicitly disclose the processor generates a plurality of torque patterns which correspond to the normal mode and the motor car selection mode, each of the patterns defines a torque command for each of the plurality of the motor cars to be operated so that a sum of the torque commands becomes equal to a sum of the torque commands in the normal mode, and the processor outputs one of the plurality of the torque patterns to the plurality of the motor cars when switching between the normal mode and the motor car selection mode occurs. However, Donnelly teaches the processor generates a plurality of torque patterns which correspond to the normal mode and the motor car selection mode, each of the patterns defines a torque command for each of the plurality of the motor cars to be operated so that a sum of the torque commands becomes equal to a sum of the torque commands in the normal mode, and the processor outputs one of the plurality of the torque patterns to the plurality of the motor cars when switching between the normal mode and the motor car selection mode occurs (Each motor may have its own unique tractive effort versus motor speed curve stored in on-board memory – See at least ¶95).
Deshpande discloses calculating driving force commands for a train, i.e. series of motor cars, and controlling the motor cars accordingly. Kumar teaches calculating driving force commands for a vehicle, that may be a train, and controlling the motor cars accordingly, wherein when adhesion is poor, a mode switch is prevented to prevent any losses in control. Donnelly teaches calculating torque commands according to a defined torque slope for each tractive motor of a rail system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Deshpande and Kumar and include the feature of the processor generates a plurality of torque patterns which correspond to the normal mode and the motor car selection mode, each of the patterns defines a torque command for each of the plurality of the motor cars to be operated so that a sum of the torque commands becomes equal to a sum of the torque commands in the normal mode, and the processor outputs one of the plurality of the torque patterns to the plurality of the motor cars when switching between the normal mode and the motor car selection mode occurs, as taught by Donnelly, because torque patterns specific to each tractive motor of a rail system is known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668